Citation Nr: 1735672	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in April 2015 and January 2017.  During those times, the Board remanded the claim for further development.  The claim has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not incurred in, due to, or the result of service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated June 2010.  See 38 U.S.C.A. § § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As part of its duty to assist claimants, VA may also be required to schedule a claimant with a VA medical examination.  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The issue on appeal was remanded by the Board in April 2015 and January 2017 to obtain new VA examinations.  The Board finds that as of the January 2017 remand, the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271  (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  




 Low Back Disability

The Veteran contends that his lower back was injured during service when he turned over an earthmover while driving it.  The Veteran also attributed back pain to an automobile accident that occurred during service in August 1971.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with multiple degenerative changes and other conditions of the back.  Accordingly, the first criterion for establishing service connection has been met.  The question now becomes whether this condition is related to service.

The Veteran's service treatment records document treatment for low back pain; however, the treatment for his low back pain occurred prior to his reported August 1971 motor vehicle accident.  A June 2, 1971 treatment note indicated that the Veteran presented before a treating VA doctor with complaints of low back pain, pain in his legs, a sore throat, and vomiting.  The Veteran reported that these symptoms started the night prior to the treatment note.  The Veteran did not report what he thought could have caused his low back pain during this visit.  The following day on June 3, 1971, the treatment note indicated that the prescribed medication helped resolve some of his symptoms.    

The Veteran underwent treatment in September 1971 for neck pain and neck stiffness after he was involved in an August 1971 motor vehicle accident.  The Veteran hit his head on the windshield of the motor vehicle.  The following month, the Veteran presented before a VA treating doctor with complaints of neck pain and headaches.  The treating doctor found the Veteran had muscle spasms in his neck, but he had no neurological deficits.   Diagnostic imaging in September 1971 showed the Veteran sustained an injury at the C-6 level in his cervical spine.  

The Veteran's service treatment records do not document his reported injury that occurred when he overturned an earthmover.  Additionally, all remaining service treatment records, including the Veteran's separation examination in December 1971, were silent for any back complaints.  

In September 1972, after the Veteran was honorably discharged from service, the Veteran underwent a VA examination for his then-pending claims of entitlement to service connection for chronic cervical strain with cephalgia and headache disorders.  At that time, his thoracic vertebrae were normal in position.  The Veteran also exhibited no muscle spasms or tenderness.  The lumbar vertebrae were also strait.  No low back diagnosis was rendered.

However, in a July 1973 statement, less than a year after he was discharged from military service, the Veteran reported that since leaving the Army, he was having neck trouble "all the time."  Further, the Veteran reported he was having difficulties with his then employer, the Burlington Northern Railroad company, because of his "back trouble."  

In October 2006 correspondence, the Veteran reported that he underwent treatment for his back, cervical strain (neck), headaches, and blurred vision during service from 1971 to 1972.  He again indicated that he had back trouble during his time in service, but it was not service-connected.  The Veteran then reported that after service, he started working for a railroad company.  

The Veteran has since reported that he has suffered from low back symptoms since his military service. 

In March 2010, the Veteran presented before treating VA doctors with complaints of neck and back pain.  The Veteran reported that his back pain is worse when he "gets out and goes around."  However, the Veteran was prescribed medication and assessed as having chronic neck pain.  The Veteran was not assessed as having any low back disorder.  

In July 2012, the Veteran underwent a VA examination for his thoracolumbar spine.  An X-ray during that examination revealed a straightening of the lumbar lordosis, early vacuum disc changes, levo rotoscoliosis, degenerative disc changes, and endplate hypertrophic spurring.  The examiner noted that there is some evidence that the Veteran did have a lumbar spine issue shortly after he was separated from service.  However, the examiner could not opine whether the Veteran's low back disorder was related to service without resort to speculation.  The examiner opined that he could not reach an opinion because the preponderance of the Veteran's claims, examinations, reports, and x-rays only mention his cervical spine and do not mention his lumbar spine.  The examiner also noted that records pertaining to his earthmover accident during service could not be located.  

In the Board's April 2015 remand, the Board noted that the July 2012 examiner did not account for the Veteran's statements during his clinical interview that described his back and neck pain beginning at the time of his in-service injury, with his back symptoms increasing "over the years."  The Board also found that the examiner did not discuss the Veteran's second contended in-service injury wherein the Veteran was involved in a 1971 motor vehicle accident.  In its April 2015 remand, the Board indicated that the law provides that reliance on the fact that there is no documented evidence of injury cannot be the primary reason for a negative opinion or the lack thereof.  Accordingly, the Board found that the July 2012 VA examination was not adequate.  

During the Veteran's September 2015 examination, the VA examiner opined the Veteran's low back disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  In support of this opinion, the examiner referenced the Veteran's medical records which showed that the in-service earthmover and subsequent motor vehicle accident only resulted in cervical spine pain or cervical spine-related issues.  The examiner noted that the Veteran's treatment records were silent for lumbar spine symptoms after either incident.  The examiner also indicated that the first evidence of record pertaining to a lumbar spine disability was in 2006, 34 years after the Veteran's service.  The examiner did acknowledge the Veteran's claim that he sustained a back injury while in-service.  However, the examiner again noted the Veteran's lack of low back treatment or complaints from July 1971 to 2005.  During the interim period between the Veteran's service and 2005, the Veteran worked for a railroad company and suffered a motor vehicle accident in 1996 with a reported injury to his back at that time.  Accordingly, no nexus was established.

In the Board's January 2017 remand, the Board again found that this examination was inadequate.  The Board found that the September 2015 opinion does not reflect consideration of the Veteran's reports that he has suffered from continuous back symptomatology since his military service.  

Most recently, the Veteran underwent a VA examination in March 2017.  After confirming the Veteran's present diagnosis of degenerative arthritis of the spine, discussing the Veteran's present symptoms, and reviewing the medical evidence, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In his rationale, the examiner reported that the Veteran did not report a low back injury during service, and also went over 25 years without treatment or evaluation of his low back disorder while working for the railroad.  The examiner noted that the Veteran claims that he injured his spine during military service.  However, the examiner also noted that the Veteran's approximate 30 years of employment with his former railroad company employer while performing hard manual labor post-military service should be taken into consideration as well.  The examiner further noted that during this time, the Veteran did not seek care from the VA regarding his ongoing back problem.  Therefore, the examiner concluded there was no nexus of care or complaints for his back.   

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board acknowledges the Veteran's contentions regarding his in-service back injury and current disability.  However, as the March 2017 examiner noted, the Veteran did not report a low back injury during service, and he did not seek treatment or report experiencing back pain for approximately 25 years after service.  
The March 2017 examiner acknowledged the Veteran's "ongoing back problem" as required in the Board's January 2017 remand directives.  However, the Veteran also reported to his September 2015 VA examiner that he injured his back in a 1996 motor vehicle accident.  Additionally, the Veteran was able to perform hard manual labor for approximately 30 years without seeking treatment for his back.  Accordingly, the March 2017 VA examiner's opinion is found to carry significant weight, as it reflects consideration of the Veteran's medical records and lay statements, and contains an adequate rationale. 

The Board recognizes the Veteran's contention that his current low back disability is a result of his period of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's low back disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed low back disability is related to his service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative weight to the Veteran's assertions that his low back disability is related to his military service.

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as arthritis is an enumerated condition under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331.  The Board acknowledges the Veteran's assertion that he has had low back pain continuously since service.  However, the Board notes that these assertions are not consistent with the Veteran's December 1971 subjectively reported medical records prior to separation from service.  These statements are highly probative as to both the Veteran's subjective reports and the resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The Board also notes that while the July 2012 VA examiner noted that there may have been some back issues shortly after service and that the Veteran reported back trouble in 1973, there were no complaints or treatment for the Veteran's low back disability until 2006.  The Board does not find that the lay statements of pain since service constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinion concluded that the low back disability is not due to the Veteran's period of active service.  Therefore, the Board places more probative value on the March 2017 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with osteoarthritis of the low back until several years after service.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and current low back disability is demonstrated by the competent evidence of record.  As the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


